DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants use the phrase “the extra-compartment isolated consumption antenna configured to scan the first RFID tag after the first surgical item is consumed and the first RFID tag, the first package and the first surgical item are no longer in the radio-frequency-isolated compartment” (claim 20, lines 11+), but the meets and bounds of this language is unclear. That is, what does “consumed” means and/or how to define “the first surgical item” is consumed? Also, how does the “extra-compartment isolated consumption antenna” verify whether the first surgical item is in the radio-frequency isolated compartment when the surgical items is located in the radio-frequency-isolated compartment?


Allowable Subject Matter
Claims 33-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches the method of identifying consumed surgical items from a surgical product supply system for storing, identifying, and tracking a plurality of surgical items, the plurality of surgical items packaged in a sterile package with a plurality of RFID tags, respectively, the surgical items including a first surgical item and a second surgical item, the first surgical item associated with a first sterile package and a first RFID tag and the second surgical item associated with a second sterile package and a second RFID tag comprising the steps of correlating the RFID tag content information with a database to identify the plurality of surgical items that are contained within the radio frequency-isolated compartment, removing the first sterile package, the first RFID tag and the first surgical item from the radio frequency-isolated compartment and consuming the first surgical item, and confirming with the database of the surgical product supply system that the first surgical item was consumed and is no longer in the radio frequency-isolated compartment as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additional Remarks
The lack of an art rejection with this Office action is not an indication of allowable subject matter (i.e., even though the claims 21-32 are rewritten or amended to overcome the rejection under 35 U.S.C. 112 as discussed above).  The disclosure/claimed language is such that it is impractical to conduct a reasonable search of the prior art by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SEUNG H LEE/Primary Examiner, Art Unit 2887